DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of the Claims
Claims 1-14, 17-23, 25-27, and 31-35 are pending.
Claims 1-2, 21-23, and 26-27 are newly amended.
Claims 1-14, 17-23, 25-27, and 31-35 are under examination on their merits.

Withdrawn Objections & Rejections
	The objections and rejections presented herein represent the full set of objections and rejections currently pending in the application. Any objection or rejections not specifically reiterated are hereby withdrawn. Prior objections have been addressed by amendment. 
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-14, 18, 20-23, 25-27, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Reisner et al. (US 20140356335 A1, 2014, previously cited 06/23/2022, on IDS 12/06/2018, hereafter “Reisner”) in view of Reisner et al. (WO 2013093919 A2, 2013, previously cited 06/23/2022, on IDS 12/06/2018, hereafter “the ‘919 application”) and Daniele et al. (Blood Transfusion, 2012, previously cited 06/23/2022, hereafter “Daniele”).
In regards to claims 1-2, 13, 21, 25-27, and 31, Reisner teaches a method for treating a pulmonary disorder or injury in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition (claim 28). Reisner teaches that the composition comprises an isolated cell suspension derived from a mammalian fetal pulmonary tissue (claim 1). Reisner also teaches that the cell suspension is non-syngeneic with the subject (claim 45). Reisner teaches that the cell suspension also comprises progenitor cells (claim 6), which may be hematopoietic progenitor (precursor) cells (paragraph [0133]).
Reisner teaches that the pulmonary tissue comprises at least epithelial tissue (paragraph [0160]).
Reisner also teaches that the cell suspension comprises at least about 0.5×105, 1×105, 0.5×106, 1×106, 1.5×106, 2×106, 2.5×106, 3×106, 3.5×106, 4×106, 4.5×106, 5×106, 5.5×106, 6×106, 6.5×106, 7×106, 7.5×106, 8×106, 8.5×106, 9×106, 9.5×106, 10×106 cells per kilogram body weight of the subject (paragraph [0204]), which overlaps with the range of 1-100 x 106 cells per Kg body weight of the subject.
In regards to overlapping ranges, MPEP 2144.05(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
It is noted that Reisner teaches that the cell suspension can comprise a heterogeneous population (claim 5) which, as above, includes both pulmonary tissue cells (claim 1) and hematopoietic progenitor cells (claim 6; paragraph [0133]). Therefore, the cell suspension comprises amounts that include both pulmonary tissue cells and hematopoietic stem cells. As a result, Reisner teaches amounts that overlap with both the amounts of pulmonary tissue cells and hematopoietic cells individually and in combination.
However, in the event that Reisner does not, the ‘919 application teaches a combination therapy for a stable and long-term engraftment (Title, Abstract) comprising transplanting 5 to 40 x 106 CD34+ hematopoietic stem cells per kilogram body weight into a subject in need of a non-syngeneic cell or tissue graft (claims 1 and 4).
A range of 5 to 40 x 106 CD34+ hematopoietic stem cells per kilogram body weight overlaps with an amount of at least 1 x 105 cells per kilogram body weight of the subject. The ‘919 application also teaches that CD34+ hematopoietic stem cell dose escalation may be used to overcome genetic barriers, enabling satisfactory survival rates following purified haploidentical hematopoietic stem cell transplantation (p1, lines 21-24).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Reisner and include CD34+ hematopoietic stem cells in a pharmaceutical composition specifically in an amount of at least 1 x 105 cells per kilogram body weight of the subject because, as taught by the ‘919 application, it could help overcome genetic barriers and enable satisfactory survival rates following purified haploidentical hematopoietic stem cell transplantation. Furthermore, because the ‘919 application teaches that an amount of at least 1 x 105 cells per kilogram body weight of the subject (specifically, 5 to 40 x 106 CD34+ hematopoietic stem cells per kilogram body weight) is effective to overcome these barriers and treat patients, it could be done with predictable results and a reasonable expectation of success.
Reisner does not explicitly teach that cells were depleted of T cells.
However, the ‘919 application teaches that T cells increase the risk of graft-versus-host disease (GVHD) (p2, lines 11-13). 
Additionally, Daniele teaches that graft-versus-host disease (GVHD) is a common complication of allogeneic (which would be “non-syngeneic”) stem cell transplantation and that donor T-cells play a fundamental role in the immunological attack on host tissues in both acute and chronic GVHD (Introduction, paragraphs 01-02), and can manifest as a variety of immune complications such as sclerodermatous skin changes, keratoconjunctivitis, etc. (Introduction, paragraph 04). Daniele further teaches that removal of T-cells from the donor graft (T-cell depletion) offers the possibility of preventing GVHD, and therefore can reduce transplant-related morbidity and mortality (Introduction, paragraph 05-07)). They teach that the probability of acute GVHD after HLA-identical transplantation varied from 25-60% for patients with unmanipulated grafts and 0-35% after T-cell-depleted stem cell transplants (Introduction, paragraph 06). Lastly, Daniele teaches that methods for the depletion of T cells include physical separation techniques (Page 265), immunological techniques (Page 266), and combined immunological/physical methods (Page 267).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Reisner and deplete pulmonary tissue cells of T cells because it would likely improve transplant outcomes for non-syngeneic transplants and reduce the probability of GVHD and other immune transplant-related conditions. Furthermore, because Daniele teaches that T cells may be depleted from tissues by a variety of methods, it can be done with predictable results and a reasonable expectation of success.
In regards to claims 3-5, Reisner teaches that the method can comprise conditioning the subject under a sublethal, lethal or supralethal conditioning protocol prior to the administering (claim 29). Reisner is silent on whether the conditioning protocol can comprise reduced intensity conditioning (RIC). However, Reisner teaches that the conditioning protocol can be a total body irradiation, a partial body irradiation, a chemotherapeutic agent, or an antibody immunotherapy (claim 38), which claim 5 indicates are types of reduced intensity conditioning. Therefore, Reisner is deemed to teach a reduced intensity conditioning protocol as well.
In regards to claims 6-8, Reisner also teaches conditioning subjects with naphthalene induces site-specific ablation (and therefore damage) of Clara cells in respiratory bronchioles and in broncho-alveolar junctions which facilitates engraftment of the isolated population of fetal pulmonary cells (paragraph [0219]). Reisner continues that subjects can be further treated with total body irradiation to effectively eliminate residential lung stem cells which might proliferate rapidly after naphthalene treatment (paragraph [0219]). 
In regards to claims 9-10, Reisner teaches that the method may comprise treating the subject with an immunosuppressive regimen following transplantation (paragraph [0042]) and teaches that the immunosuppressive agent may be cyclophosphamide (paragraph [0215]).
In regards to claims 11-12, as above, Reisner teaches that the method may comprise treating the subject with an immunosuppressive regimen following transplantation (paragraph [0042]) and teaches that the immunosuppressive agent may be cyclophosphamide (paragraph [0215]). However, Reisner is silent in regards to doses administration of the drug. 
However, the ‘919 application teaches cyclophosphamide in an amount of 25- 200 mg per kilogram body weight (claim 1 part b) which overlaps with the range of 50 to 150 mg per kg body weight. The ‘919 application also teaches that cyclophosphamide on days +3 and +4 post transplantation (Specification Page 16, line 15-26; Fig. 1A-B; Claim 1a, 34, and 35), and therefore over two doses on days 3 and 4.
The ‘919 also teaches that cyclophosphamide is non-toxic to hematopoietic stem cells and that administration of high dose cyclophosphamide can reduce GVHD, without adverse effects on stem cell engraftment (p2, lines 21-25).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Reisner and treat a subject with the doses and administration as in claims 11-12 because, as taught by the ‘919 application, it would reduce GVHD without adverse effects on stem cell engraftment. Furthermore, because the ‘919 application teaches that cyclophosphamide is non-toxic to hematopoietic cells, and since both Reisner and the ‘919 application teach that cyclophosphamide can be used in immunosuppressive regimens, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 14, Reisner teaches that the mammalian fetal pulmonary tissue is a human tissue (claim 4).
Regarding claim 18, Reisner teaches the presence of early progenitor cells in human embryonic lung tissue via the staining of cytokeratin 5 (Fig. 2E-2O) and CD34 (Fig. 4). Cytokeratin 5 is a marker for stem and progenitor cell activity, while CD34 is a marker for HPCs. Therefore, by virtue of administering a suspension of pulmonary tissue both pulmonary tissue cells and HPCs are found in the same formulation. Furthermore, Reisner teaches that an isolated population of cell suspension from mammalian fetal pulmonary tissue may comprise a “heterogeneous population of cells” (Claim 5) that could be administered by intravenous or intratracheal delivery (among other methods) (Claims 30 and 31; Specification, p11, paragraph [0170]), and wherein the subject is human (Claim 43).  For clarity of the record, as a definition is not provided in the specification for “de-differentiated cells” the examiner takes this term to indicate any stem or progenitor cells that can differentiate into other cells types.
In regards to claim 20, Reisner teaches that the non-syngeneic pulmonary tissue is allogeneic and xenogeneic with respect to the subject (claim 46).
In regards to claims 22-23, as above, Reisner also teaches that the isolated population of cell suspension comprises at least about 0.5×105, 1×105, 0.5×106, 1×106, 1.5×106, 2×106, 2.5×106, 3×106, 3.5×106, 4×106, 4.5×106, 5×106, 5.5×106, 6×106, 6.5×106, 7×106, 7.5×106, 8×106, 8.5×106, 9×106, 9.5×106, 10×106 cells per kilogram body weight of the subject (paragraph [0204]) which is close to an amount of at least 40 x 106 or 100 x 106 cells per kilogram weight of the subject.
In regards to ranges that are close, MPEP 2155.05(I) states, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”.
Additionally, a person of ordinary skill in the arts could arrive at an amount of at least 40 x 106 or 100 x 106 cells per kilogram weight of the subject by routine optimization.
In regard to routine optimization, MPEP 2144.05(II)(A) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
As Reisner teaches a broad range of amounts of pulmonary cells that can be used to treat pulmonary disorders, and because the disclosure of the instant application does not point to a criticality in these amounts, it could be done with predictable results and a reasonable expectation of success. Additionally, a person of ordinary skill in the arts would be motivated to use a greater number of cells, as taught by Reisner, because it would be expected to have a greater therapeutic effect, which would lead to better health outcomes for patients. Furthermore, because Resiner teaches that a range of cell amounts can be used in the pharmaceutical composition, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 32, Reisner teaches that the invention can be administered by an intravenous or intratracheal route (paragraphs [0040-0041]).
In regards to claim 33, Reisner teaches that the subject is human (claim 43).
In regards to claim 34, Reisner teaches that the method is for treating a pulmonary disorder or injury (claim 28).
Therefore, the combined teachings of Reisner, the ‘919 application, and Daniele renders the invention unpatentable as claimed.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Reisner, the ‘919 application, and Daniele as applied to claims 1-14, 18, 20-23, 25-27, and 31-34 above, and further in view of Zuo et al. (Nature, 2015, previously cited 06/23/2022, hereafter “Zuo”) and Serrano-Mollar et al. (American Journal of Respiratory and Critical Care Medicine, 2007, previously cited 06/23/2022 hereafter, “Serrano-Mollar”).
The teachings of Reisner, the ‘919 application, and Daniele are relied upon as above.
Regarding claim 17, Reisner, as suggested by the ‘919 application and Daniele, does not explicitly state that the pulmonary tissue cells comprised differentiated adult pulmonary cells.
However, Reisner also teaches that the potential curative role of stem cell-based therapies has been extensively investigated, and that recent findings suggest that early progenitors derived from adult tissues, including umbilical cord and bone marrow, amongst others, can be used to structurally engraft and differentiate as airways, and alveolar epithelial cells, or as vascular endothelial or intestinal lung cells (paragraph [0004]; paragraph [0096]). Reisner also teaches that these methods can be used to repair or regenerate injured or diseased lungs (paragraph [0004]; paragraph [0096]). Therefore, even though Reisner specifically used fetus-derived pulmonary tissues, Reisner also teaches that it is known in the art that adult (post-natal) tissues can be used for pulmonary therapies as well. 
Additionally, Zuo teaches a method of transplanting adult distal airway stem cells (Abstract, p616; p621, Cloning of TBSC and DASC and in vitro differentiation). Zuo also teaches that these cells expressed epithelial markers (p617, last paragraph column 1 to column 2). Additionally, Zuo teaches that this promoted tissue regeneration in the lungs, and that these cells are an attractive model for cell-based therapies for acute and chronic lung diseases (Abstract, p616; p619, column 2 last paragraph).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method Reisner and use adult pulmonary cells because it has been demonstrated in the art that adult pulmonary cells are effective for use in lung cell transplants, and it would save time and expenses to follow known techniques. Additionally, because it is also known that adult tissues are easier to obtain, both because of raw quantities, and because of ethical concerns, a person of ordinary skill in the arts would be motivated to modify a technique that uses fetal cells, and instead use adult cells, because adult cells would be easier to obtain, which would also save time and expenses. Finally, because Reisner teaches that it is known in the art that adult cells can be used for lung transplants, and because Zuo demonstrates that adult lung pulmonary cells can be effectively transplanted, it could be done with predictable results and a reasonable expectation of success.
Furthermore, Serrano-Mollar teaches a method of transplanting alveolar type II cells in rats with bleomycin-induced lung fibrosis (Rationale, p1261). Serrano-Mollar also teaches that this halted and reversed lung fibrosis (Discussion, p1264). Additionally, Serrano-Mollar teaches that this method could be a promising therapy for the future treatment of fibrotic lung disease (p1267, column 2, last sentence). In regards to differentiated pulmonary cells, the specification specifically lists alveolar type II cells as an example (Specification, p69, lines 16-21).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Reisner, as suggested by the ‘919 application and Daniele, and use differentiated pulmonary cells, such as alveolar type II cells, because transplanting those cells can reverse lung disease states such as fibrosis. Furthermore, because Serrano-Mollar demonstrates that alveolar type II cells can effectively be transplanted, it can be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Reisner, the ‘919 application, Daniele, Zuo, and Serrano-Mollar renders the invention unpatentable as claimed.



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Reisner, the ‘919 application, and Daniele as applied to claims 1-14, 18, 20-23, 25-27, and 31-34 above, and further in view of Zuo.
The teachings of Reisner, the ‘919 application, and Daniele are relied upon as above.
Regarding claim 19, Reisner is silent on whether pulmonary cells were expanded ex vivo. However, Zuo teaches that isolated DASCs were passaged seven times (p621, Cloning of TBSC and DASC and in vitro differentiation). While Zuo does not specifically teach that the cells were “expanded”, cells naturally increase in number (and therefore “expand”) over passages. To provide context, “passaging” (also called “subculturing” or “splitting”) is a process whereby a fraction of cells from one culture are transferred to a new vessel with fresh media where they can continue to grow and divide. Additionally, while Zuo does not specifically use the term “ex vivo”, since Zuo teaches that the cells were isolated from organisms and cultured, they were therefore cultured ex vivo or “outside the organism”.
A person of ordinary skill in the arts would be motivated to modify the method of Reisner and expand the pulmonary tissue because it would both lead to a greater number of cells that can be used for therapy, reduce the needed number of donor specimen, and therefore save time, expenses, and reduce patient invasion. Furthermore, because Zuo teaches that cells from pulmonary tissues can effectively be expanded, it can be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Reisner, the ‘919 application, Daniele, and Zuo renders the invention unpatentable as claimed.



Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Reisner, the ‘919 application, and Daniele as applied to claims 1-14, 18, 20-23, 25-27, and 31-34 above, and further in view of King et al. (Nature Review Immunology, 2011, hereafter “King”).
The teachings of Reisner, the ‘919 application, and Daniele are relied upon as above.
In regards to claim 35, Reisner does not explicitly teach that the pulmonary disorder comprises chronic inflammation of the lungs.
However, King teaches that it is known in the art that chronic inflammation is associated with hematopoietic stem cells self-renewal defects (p680, column 1, second paragraph).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Reisner and treat a pulmonary disorder such as chronic inflammation of the lungs because King teaches that chronic inflammation is associated with hematopoietic stem cells self-renewal defects. Furthermore, because Reisner teaches a method comprising using hematopoietic stem cells for treating pulmonary disorders, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Reisner, the ‘919 application, Daniele, and King renders the invention unpatentable as claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14, 17-23, 25-27, and 31-35 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28, 43, 45-46, 49, 78-80 of U.S. Patent No. 9,833,482 B2 in view of Evans and Daniele.

Although the conflicting claims of patent US 9,833,482 B2 are not identical to the currently prosecuted claims 1-14, 17-23, 25-27, and 31-35, they are not patentable distinct from each other because said claims of both inventions are drawn to for treating pulmonary disorders or injuries in subjects in need thereof, comprising administering to the subject a therapeutically effective amount of a non-syngeneic cell suspension from human pulmonary tissue, wherein the cell suspension comprises a heterogeneous population comprising epithelial, mesenchymal or endothelial progenitor cells.
In regards to claims 1-14, 17-23, 25-27, and 31-35, the method claims of the patent do not explicitly teach that the pulmonary tissue cells are depleted of T cells, are in a suspension with hematopoietic precursor cells, that the pulmonary tissue cells are administered in an amount of 1-100 x 106 cells per Kg body weight of the subject, or that the hematopoietic precursor cells are provided in an amount of at least 1 x 105 cells per Kg body weight.
However, as above, Reisner (which is the same disclosure as US 9,833,482 B2) teaches that the cell suspension also comprises progenitor cells (claim 6), which may be hematopoietic progenitor (precursor) cells (paragraph [0133]). Reisner also teaches that the cell suspension comprises at least about 0.5×105, 1×105, 0.5×106, 1×106, 1.5×106, 2×106, 2.5×106, 3×106, 3.5×106, 4×106, 4.5×106, 5×106, 5.5×106, 6×106, 6.5×106, 7×106, 7.5×106, 8×106, 8.5×106, 9×106, 9.5×106, 10×106 cells per kilogram body weight of the subject (paragraph [0204]), which overlaps with the range of 1-100 x 106 cells per Kg body weight of the subject.
Additionally, as above, Daniele teaches that graft-versus-host disease (GVHD) is a common complication of allogeneic (which would be “non-syngeneic”) stem cell transplantation and that donor T-cells play a fundamental role in the immunological attack on host tissues in both acute and chronic GVHD (Introduction, paragraphs 01-02), and can manifest as a variety of immune complications such as sclerodermatous skin changes, keratoconjunctivitis, etc. (Introduction, paragraph 04). Daniele further teaches that removal of T-cells from the donor graft (T-cell depletion) offers the possibility of preventing GVHD, and therefore can reduce transplant-related morbidity and mortality (Introduction, paragraph 05-07)). They teach that the probability of acute GVHD after HLA-identical transplantation varied from 25-60% for patients with unmanipulated grafts and 0-35% after T-cell-depleted stem cell transplants (Introduction, paragraph 06). Lastly, Daniele teaches that methods for the depletion of T cells include physical separation techniques (Page 265), immunological techniques (Page 266), and combined immunological/physical methods (Page 267).
Therefore, a person of ordinary skill in the arts would be motivated to deplete pulmonary tissue cells of T cells because it would likely improve transplant outcomes for non-syngeneic transplants and reduce the probability of GVHD and other immune transplant-related conditions. Furthermore, because Daniele teaches that T cells may be depleted from tissues by a variety of methods, it can be done with predictable results and a reasonable expectation of success.
According to MPEP 2112.01,
“Where the claimed and prior art products are identical or substantially identical in structure or composition or a are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Spada, F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Furthermore, “Products of identical chemical composition cannot have mutually exclusive properties”. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Continuing, “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not” Id.

Claims 1-14, 17-23, 25-27, and 31-35 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-46 of U.S. Patent No. 10,668,109 B2 in view of Evans and Daniele.
Although the conflicting claims of patent US 9,833,482 B2 are not identical to the currently prosecuted claims 1-14, 17-23, 25-27, and 31-35, they are not patentable distinct from each other because said claims of both inventions are drawn to transplanting progenitor cells in a suspension from adult lung tissue to a subject in need thereof comprising, administering an agent capable of inducing damage to pulmonary tissue, wherein the damage results in proliferation of resident stem cells.
In regards to claims 1-14, 17-23, 25-27, and 31-35, the method claims of the patent do not explicitly teach transplanting non-syngeneic pulmonary tissue cells, that the pulmonary tissue cells are depleted of T cells, are in a suspension with hematopoietic precursor cells, that the pulmonary tissue cells are administered in an amount of 1-100 x 106 cells per Kg body weight of the subject, or that the hematopoietic precursor cells are provided in an amount of at least 1 x 105 cells per Kg body weight.
However, as above, Reisner teaches a method for treating a pulmonary disorder or injury in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition (claim 28). Reisner teaches that the composition comprises an isolated cell suspension derived from a mammalian fetal pulmonary tissue (claim 1). Reisner also teaches that the cell suspension is non-syngeneic with the subject (claim 45). Reisner teaches that the cell suspension also comprises progenitor cells (claim 6), which may be hematopoietic progenitor (precursor) cells (paragraph [0133]). Reisner also teaches that the cell suspension comprises at least about 0.5×105, 1×105, 0.5×106, 1×106, 1.5×106, 2×106, 2.5×106, 3×106, 3.5×106, 4×106, 4.5×106, 5×106, 5.5×106, 6×106, 6.5×106, 7×106, 7.5×106, 8×106, 8.5×106, 9×106, 9.5×106, 10×106 cells per kilogram body weight of the subject (paragraph [0204]), which overlaps with the range of 1-100 x 106 cells per Kg body weight of the subject.
Additionally, as above, Daniele teaches that graft-versus-host disease (GVHD) is a common complication of allogeneic (which would be “non-syngeneic”) stem cell transplantation and that donor T-cells play a fundamental role in the immunological attack on host tissues in both acute and chronic GVHD (Introduction, paragraphs 01-02), and can manifest as a variety of immune complications such as sclerodermatous skin changes, keratoconjunctivitis, etc. (Introduction, paragraph 04). Daniele further teaches that removal of T-cells from the donor graft (T-cell depletion) offers the possibility of preventing GVHD, and therefore can reduce transplant-related morbidity and mortality (Introduction, paragraph 05-07)). They teach that the probability of acute GVHD after HLA-identical transplantation varied from 25-60% for patients with unmanipulated grafts and 0-35% after T-cell-depleted stem cell transplants (Introduction, paragraph 06). Lastly, Daniele teaches that methods for the depletion of T cells include physical separation techniques (Page 265), immunological techniques (Page 266), and combined immunological/physical methods (Page 267).
Therefore, a person of ordinary skill in the arts would be motivated to deplete pulmonary tissue cells of T cells because it would likely improve transplant outcomes for non-syngeneic transplants and reduce the probability of GVHD and other immune transplant-related conditions. Furthermore, because Daniele teaches that T cells may be depleted from tissues by a variety of methods, it can be done with predictable results and a reasonable expectation of success.
According to MPEP 2112.01,
“Where the claimed and prior art products are identical or substantially identical in structure or composition or a are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Spada, F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Furthermore, “Products of identical chemical composition cannot have mutually exclusive properties”. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Continuing, “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not” Id.


Response to Arguments
	In regards to claims 1 and 2, Applicant remarks that none of the cited prior art tech a composition at the claimed ratio of 1-100 x 106 pulmonary tissues cells per Kg body weight and at least 1 x 105 HPCs per Kg body weight (Remarks, p 7). Applicant further remarks that this ratio is not found in tissue, necessitates a composition comprising cells obtained from the lung supplemented with HPSs from another source, and that this yields a new and inventive composition (Remarks, p7-8).

	Applicant’s remarks have been fully considered but are not found persuasive.
As detailed above, Reisner also teaches that the cell suspension comprises at least about 0.5×105, 1×105, 0.5×106, 1×106, 1.5×106, 2×106, 2.5×106, 3×106, 3.5×106, 4×106, 4.5×106, 5×106, 5.5×106, 6×106, 6.5×106, 7×106, 7.5×106, 8×106, 8.5×106, 9×106, 9.5×106, 10×106 cells per kilogram body weight of the subject (paragraph [0204]), which overlaps with the range of 1-100 x 106 cells per Kg body weight of the subject.
Further as above, it is noted that Reisner teaches that the cell suspension can comprise a heterogeneous population (claim 5) which, as above, includes both pulmonary tissue cells (claim 1) and hematopoietic progenitor cells (claim 6; paragraph [0133]). Therefore, the cell suspension comprises amounts that include both pulmonary tissue cells and hematopoietic stem cells. As a result, Reisner teaches amounts that overlap with both the amounts of pulmonary tissue cells and hematopoietic cells individually and in combination.
Furthermore, as above, the ‘919 application teaches a combination therapy for a stable and long-term engraftment (Title, Abstract) comprising transplanting 5 to 40 x 106 CD34+ hematopoietic stem cells per kilogram body weight into a subject in need of a non-syngeneic cell or tissue graft (claims 1 and 4).
Therefore, even if this combination and amounts of cells is not found in nature, it is still found in the prior art.

In regards to claim 29, applicant remarks that the claimed invention is based on the inventors’ findings that although the lung comprises marked levels of HPCs, in order to obtain durable successful transplantation of lung cells in suspension from non-syngeneic donor, the cells obtained from the lung should be supplemented with additional HPCs from the same donor (Response, p8). Applicant continues that based on the teaching of Reisner as interpreted by the Examiner in further view of the other cited references, as HPCs are present in the lung cells, Applicant asserts that there is no motivation to supplement the non-syngeneic lung cells with HPCs from another source to arrive at the claimed invention (Response, p8).

Applicant’s remarks have been fully considered, but are not found persuasive.
It should be noted that claim 29, in the claim set, responsive to communications 08/14/2022, has been cancelled by the Applicant. In the prior claim set, responsive to communications on 03/28/2022, claim 29 recited, “The method of claim 1, wherein said pulmonary tissue cells are in the same formulation”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a prohibition on combining syngeneic lung cells with HPCs from another source) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
However, even if it did, there is no teaching in Reisner to suggest that the pulmonary cells and hematopoietic stem cells come from different donors. Furthermore, a person of ordinary skill in the arts would be motivated to use different cell types from the same donor because it would reduce the number of genetically different cells and reduce the likelihood of bio-incompatibility with the recipient, and therefore, increase the likelihood of a good therapeutic outcome for that recipient.



Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1631                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1631